— Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that he was denied effective assistance of counsel (see, People v Rivera, 71 NY2d 705, 708-709). Defendant’s arguments concerning the submission of the verdict sheet to the jury and the court’s charge on reasonable doubt are unpreserved and we decline to reach them in the interest of justice. We have examined defendant’s remaining arguments on appeal and find them to be lacking in merit. (Appeal from Judgment of Onondaga County Court, Burke, J. — Burglary, 2nd Degree.) Present— Boomer, J. P., Pine, Lawton, Boehm and Fallon, JJ.